Martin, J.
delivered the opinion of the court. The proceedings were certainly condueteíl very loosely, but the record which has been.submitted to us, enables us to ascertain who were the applicants and their character P. L/Morelj-an attorney in the district court, moved for'the inbAition of the sale; the entry does not mention whose attorney he was : but the sheriff’s reiurp shews that the applicants were the last bidders at the sheriff’s sale, and the reasoning in the opinion of the court that the motion overruled was that of these bidders.
If the bidders application was overruled, •they have the right of bringing, it under the consideration of this court. The dis^-ici judge, *460erred in disallowing‘¡their ,prayers, for ' , c"' .1 ' an appeal. Let the mandamus issue*.